Citation Nr: 1453451	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating due to individual unemployability as a result of a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army for two separate periods of service, the first period from June 1960 to June 1963, and the last period from August 1963 to August 1967, which included service in the Republic of Vietnam.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Lincoln, Nebraska, VA Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In a September 2014 videoconference hearing between the RO and the Board, the Veteran, accompanied by his representative, presented oral testimony in support of his appeal before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

For the reasons discussed below in the REMAND portion of this decision, the issue of entitlement to a TDIU is REMANDED to the RO as the Agency of Original Jurisdiction (AOJ) over the current appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated in service or within one year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral sensorineural hearing loss is related to his active military service, to include in-service noise exposure.  

2.  Tinnitus was not demonstrated in service; and the preponderance of the evidence fails to establish that the Veteran's diagnosed tinnitus is related to his active military service, to include in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in active duty, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for bilateral hearing loss (and, by extension, tinnitus) was filed in November 2010.  A VCAA notice letter addressing the hearing loss (and, by extension, the tinnitus claim) was dispatched to the Veteran in February 2011, prior to the initial adjudication of this claim in the September 2011 rating decision now on appeal.  The aforementioned VCAA notice letter addressed the matters adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudications of the claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for bilateral hearing loss and tinnitus, the Board finds that the Veteran's relevant service and post-service medical records from private and VA sources have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have not indicated that there was any outstanding evidence that demonstrates a link between the Veteran's hearing loss and tinnitus with his periods of active service.  At his September 2014 Board hearing, the Veteran expressly stated that none of his treating clinicians had ever informed him that his hearing loss or tinnitus were the result of his military service.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent a VA audiological examination in August 2011, in which a nexus opinion addressing the hearing loss and tinnitus issues was obtained.  The nexus opinions obtained were accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case, to include the Veteran's lay history.  There are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claims decided on the merits herein.  In this regard, although the nexus opinion does not specifically discuss whether or not there was a hearing threshold shift in the audiometric results obtained at the end of each period of service as compared to those from entry, this is not considered to be a defect of the opinion.  This is because the hearing test performed at the time of the Veteran's entrance into his first period of service used a non-audiometric test criteria (i.e., whispered voice testing) and, in fact, no audiological examination was conducted at all during his entry into his second period of service.  Thusly, there are no audiometric results from the examinations conducted at the entry of each period of service that use the same testing criteria as the hearing examinations performed at separation for each period of service.  It would therefore be pointless to include discussion of hearing threshold shifts in the present case, as there is no practical way to objectively compare the audiometric results obtained at the end of each period of service with the non-audiometric testing results obtained at entry and doing so would be analogous to comparing apples and oranges.  Thusly, the Board finds that the August 2011 VA examination report and the nexus opinion obtained are adequate for adjudication purposes with respect to the matters that will be decided on the merits.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that a remand for further evidentiary development or corrective action with regard to these issues is unnecessary.  

In September 2014, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the September 2014 Board hearing, the presiding Acting Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, to include hearing loss and tinnitus as due to exposure to loud radio noise as a radio operator in service.  See transcript of September 24, 2014 videoconference hearing.  Thus, the Acting Veterans Law Judge presiding over the September 2014 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the hearing loss and tinnitus claims decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to these aforementioned matters is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for VA compensation for bilateral hearing loss and tinnitus.



II.  Pertinent laws and regulations - service connection.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), is subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for each is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's DD-214 and his oral testimony shows that his military occupational specialty during active duty in the United States Army was as a control room radio operator.  He has provided written and oral testimony of having an in-service history of exposure to loud radio noise as part of his regular duties as a radio operator while serving in the continental United States, the Panama Canal Zone, Western Europe, and the Republic of Vietnam.  Although he served in Vietnam, participation in active combat and/or frequent exposure to combat noise was not indicated by the Veteran in his personal testimony, nor by his military record.  The Veteran's essential assertion is that his current bilateral hearing loss and tinnitus are etiologically related to his in-service exposure to loud radio noise.  Per his September 2014 oral testimony before the Board, he was exposed to loud radio noise approximately 5 hours per day for a period of 5 - 6 years during active duty.  He stated, however, that he did not first perceived his progressively diminishing sense of hearing or ringing in his ears during service, but rather that he first sensed a noticeable decrease in his hearing acuity and perception approximately as early as 20 years ago (i.e., approximately in or around 1994), with onset of tinnitus in approximately 2005.   The Veteran is deemed competent to report experiencing self-perceivable loss of his sense of tinnitus symptoms and decreased hearing their time of onset (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

Before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The August 2011 VA audiological examination report establishes that the Veteran has speech recognition scores well below 94 percent and auditory thresholds above 40 decibels at 1000, 2000, 3000, and 4000 Hertz in each ear, which meets the aforementioned criteria.

III.  Entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on entrance examination during his period of active military duty from June 1960 to June 1963.  His service records reflect no history of hearing loss or ear trouble.  Hearing test on pre-induction examination in April 1960 shows that he was 15/15 on whispered voice testing, bilaterally, indicating normal hearing.  On a May 1963 separation examination from his first period of active service, his pure tone thresholds, in decibels, converted from the ASA standard then in use to the current ISO standard, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
not tested
15
LEFT
25
20
20
not tested
15

He denied having any history of ear trouble or hearing loss on an accompanying medical history questionnaire.  In a June 1963 affidavit at his separation from his first period of active duty, he affirmed that there was no change in his medical condition since the May 1963 examination.

Thereafter, the Veteran commenced his second and final period of active duty in the United States Army in August 1963.  Although no entrance examination was conducted for this period of service, there was no hearing loss disability objectively demonstrated at any time during this period, nor were there any complaints of diminished hearing or tinnitus presented in the clinical record.  Hearing test on separation examination in July 1967 shows that he was 15/15 on whispered and spoken voice testing, bilaterally, indicating normal hearing.  Furthermore, his pure tone thresholds, in decibels, converted from the ASA standard then in use to the current ISO standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
25
10
35
15
10

He denied having any history of ear trouble or hearing loss on an accompanying medical history questionnaire.  In an August 1967 affidavit at his separation from his first period of active duty, he affirmed that there was no change in his medical condition since the July 1967 examination.

Post-service private medical treatment records dated July 1990 - February 2011 are significant for consistently showing that no history of hearing loss or tinnitus was reported by the Veteran while receiving treatments on multiple occasions during this period.  This includes an April 2010 private medical history questionnaire, in which the Veteran was specifically requested to report whether or not he had decreased hearing or ringing in his ears; in response, he expressly denied having these conditions or symptoms. The private medical treatment reports note the Veteran's post-service career in industrial electronics.  

The Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in November 2010, over 40 years after his discharge from his final period of active duty in August 1967.  As previously discussed, at the Veteran's hearing before the Board in September 2014, he related a history of exposure to loud radio noise in service, with onset of bilateral hearing loss and tinnitus symptoms at least over two decades after separation from his final period of active duty.  

The Veteran related a post-service history of no significant recreational noise exposure but he admitted to some occupational noise exposure on VA audiological evaluation in August 2011.  The August 2011 examination report shows that the Veteran reported having been exposed to loud radio noise during military service as a radio operator.  He complained of having bilateral hearing loss and recurrent tinnitus symptoms.  Audiometric testing revealed that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
50
55
60
LEFT
30
50
50
55
50

Speech recognition scores obtained demonstrated speech discrimination of 86 percent in the Veteran's right ear and 84 percent in his left.

The examining clinician deemed the above test results to be clinically valid and diagnosed the Veteran with sensorineural hearing loss, bilaterally.  The clinician reviewed the Veteran's clinical history, noting his account of exposure to loud radio noise as a radio operator in service and some occupational noise exposure, but with normal hearing at the ratable frequencies of 500, 1000, 2000, and 4000 Hertz during audiometric testing in May 1963 and July 1967.  The audiologist thusly opined that it was less likely as not that the Veteran's hearing loss and tinnitus were the result of his active duty noise exposure, stating in his rationale that the onset of the Veteran's hearing loss occurred gradually about 8 - 10 years ago, not associated with any specific event, but with a positive history for occupational noise exposure.  A review of his claims file demonstrates hearing that was "well within normal limits in both ears" on separation examination in July 1967, but as he reported onset of hearing loss and tinnitus symptoms many years after separating from service and had a positive history of post-service occupational noise exposure, for these reasons it was less likely than not that the hearing loss and tinnitus were the result of active duty.  The audiologist predicated his conclusions on his review of the Veteran's pertinent clinical history, his personal examination of the Veteran, and his own clinical expertise and experience as a licensed audiologist.  The Board finds that the August 2011 VA audiologist's opinion is probative, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and is supported by a sufficient rationale. Prejean v. West, 13 Vet. App. 444 (2000).  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss and tinnitus.  There is no clinical evidence objectively demonstrating a diagnosis of tinnitus or sensorineural hearing loss in either ear at the pertinent ratable frequencies of 500, 1000, 2000, 3000, and 4000 Hertz during active duty, or audiometric evidence demonstrating puretone thresholds in either ear during active service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical evidence demonstrating sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from his second and final period of active duty in August 1967, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).  The Veteran has credibly stated that he perceived the onset of his bilateral hearing loss and tinnitus at least 20 years after his discharge from service, thereby indicating that neither condition was incurred in active duty with continuity of symptomatology thereafter, and thusly no chronicity with military service.  

In any case, the clinical evidence contemporaneous with the Veteran's post-service period includes private medical records dated 1990 - 2011 showing that he did not report having tinnitus or hearing loss at this time, even when presented with the opportunity to expressly state whether or not he was experiencing these specifically named conditions and symptoms.  This is highly probative contemporaneous clinical evidence of his post-service medical state for the period from 1990 - 2011, and indicates that he did not experienced actual continuity of hearing loss and tinnitus since the time of his separation from service.  As such, there is no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The opinion presented in the August 2011 VA audiological examination report determined that there was no nexus between the Veteran's current bilateral sensorineural hearing loss and tinnitus and his active service periods, predicated on the rationale that the absence of any clinical findings demonstrating a diagnosis of hearing loss or tinnitus in the records contemporaneous with active duty, or in the years immediately after separation from service, and his history of post-service occupational noise exposure, indicated that the noise exposure that the Veteran reported as a radio operator in service did not have an actual disabling impact on his hearing, thereby severing any link between his current hearing loss disability with his period of active duty.  The VA clinician also found no link between the Veteran's tinnitus and his military service.  The Veteran has not submitted any other contrary competent evidence linking bilateral hearing loss or tinnitus to service, aside from his own assertions.

In balancing the lay opinions of the Veteran against the medical opinion of the VA audiologist, the Board finds that the lay opinion is less probative. Specifically, the Veteran's lay opinions have lesser value to prove an association or link between tinnitus and bilateral hearing loss, first diagnosed after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the opinions of the VA audiologist, who has the specialized education and training, is more probative and persuasive. Therefore, the Board finds that the opinion of the VA audiologist outweighs the lay opinion of the Veteran. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As relevant, the Veteran is presently service-connected for ischemic heart disease, which is rated as 60 percent disabling.  This is his sole service-connected disability.  In a January 2013 rating decision, the Veteran was denied, inter alia, entitlement to a TDIU.  The Veteran commenced an appeal of the TDIU denial by filing a timely notice of disagreement specifically addressing this matter, which was received by VA in February 2013.  However, the Board's review of the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases confirms that no statement of the case has been provided to the Veteran and his representative addressing the TDIU issue, in response to his timely filed notice of disagreement.  Accordingly, the Board must to remand the issue of entitlement to a TDIU to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate statement of the case, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2014).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this matter only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

In response to the Veteran's timely filed notice of disagreement, the RO/AOJ should provide the appropriate statement of the case to the Veteran and his representative addressing the issue of entitlement to a TDIU.

The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to the aforementioned TDIU claim.  Then, only if an appeal is timely perfected with respect this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


